Citation Nr: 0415747	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-12 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1952 to 
August 1953.  In addition, separation documents indicate that 
he served in the United States Army Reserve from August 1953 
to December 1960, in the United States Air Force Reserve from 
April 1962 to April 1964, and in the Air National Guard from 
April 1964 to July 1965, February 1971 to February 1976, and 
February 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Board reopens the claim and this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  By an unappealed May 2000 decision, the Board decided 
that new and material evidence had not been submitted to 
reopen a claim for service connection of a left knee 
disorder.  

2.  Evidence received subsequent to the May 2000 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a left knee disorder.  







CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
for entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.159, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  The Board 
notes that in correspondence dated in July 2001, the RO 
advised the veteran that no new and material evidence 
adequate to reopen his claim for service connection for a 
left knee disorder had been submitted.  The RO provided the 
veteran with a copy of the July 2002 Statement of the Case 
(SOC) issued by a Decision Review Officer as well as the 
March 2004 Supplemental Statement of the Case (SSOC), which 
together informed the veteran of the evidence needed to 
reopen his claim and the reasons why the RO declined to 
reopen the claim.  The SOC provided the veteran with notice 
of laws and regulations pertinent to the veteran's claim, 
including the law and implementing regulations of the VCAA.  

The definition of "new and material" evidence was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law only applies to claims filed on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  The veteran's application to reopen his claim for 
entitlement to service connection for a left knee disorder 
was initiated in January 2001.  Thus, the new definition of 
"new and material" evidence is not applicable to his claim.  
While the RO initially considered the veteran's claim under 
the old definition, the SOC shows that the Decision Review 
Officer unnecessarily advised the veteran of the new 
definition and erroneously considered the veteran's claim 
under the new definition.  Whether the Board must remand an 
appeal to the RO to cure a deficiency depends on the 
circumstances of the individual case.  Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board finds that the error did not prejudice the veteran 
because the RO initially considered the veteran's claim under 
the old definition as the new definition was not in effect at 
the time of the June 2001 decision.  Moreover, regardless of 
the RO's decision as to whether new and material evidence has 
been submitted, the Board must make its own determination as 
to whether new and material evidence has been presented to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board will consider the veteran's claim under the 
definition applicable to his claim.

In correspondence dated in September 2003, the RO advised the 
veteran of the VCAA and VA's duties under the VCAA.  The RO 
advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence 
necessary to substantiate the claim, including which portion 
of the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  After this notice to the veteran was provided, the 
case was reconsidered again in March 2004 and the SSOC was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Moreover, in January 2004, the veteran's attorney 
noted that the 'duty to assist' period had expired and that 
she wanted the appeal forwarded to the Board.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  
Moreover, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Id.   

Accordingly, the Board finds that the requirements under the 
law as pertains to new and material evidence claims have been 
met, and the Board will proceed with appellate review.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a left knee disorder 
was denied by a April 1992 RO rating decision.  By a decision 
rendered in October 1995, the Board denied the veteran's 
claim on the merits.  In February 1996, the veteran filed a 
claim to reopen the previously disallowed claim.  By a March 
1996 rating decision, the RO decided that the veteran had not 
submitted new and material evidence to reopen the previously 
disallowed claim.  The veteran did not initiate an appeal 
from that rating action.  In November 1997, the veteran again 
requested that his claim for service connection for a left 
knee disorder be reopened.  By a December 1997 rating 
decision, the RO decided that the veteran had not submitted 
new and material evidence to reopen the previously disallowed 
claim.  By a decision rendered in May 2000, the Board decided 
that no new and material evidence had been submitted.  The 
veteran was mailed a copy of this decision in May 2000, and 
he was notified of his appellate rights by VA Form 4597 
attached to the decision.  The veteran, however, did not 
perfect an appeal to the Court and the Board decision became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  In January 2001, the veteran indicated 
that he wanted to reopen the previously denied claim for 
service connection of a left knee disorder.  By a June 2001 
decision, the RO decided that no new and material evidence 
had been submitted.  

Evidence associated with the claims file prior to the Board's 
May 2000 decision follows.  

Service medical records that covered the veteran's period of 
active duty service from December 1952 to August 1953 were 
not available for review.  Reserve service medical records 
showed that the veteran was examined in January 1962, March 
1964, and January 1971, during which time no left knee 
pathology was found.  Also, no complaints of left knee 
problems were documented.  

Cincinnati General Hospital records dated in April 1972 
indicated that the veteran sustained a left knee injury while 
playing handball.  He was placed in a cylinder cast.  He had 
effusion of the left knee with joint line tenderness and 
range of motion was from 0 to 45 degrees.  An impression of 
questionable left external meniscus tear was noted.  An x-ray 
showed several small calcific densities within the joint 
space.  It was noted that the veteran had pain on prolonged 
standing even before the injury.

A reserve service clinical record dated April 7, 1974 showed 
that the veteran reported that the prior day he injured his 
left knee after jumping from a truck bed during an "ORI" 
exercise.  It was noted that he did not fall, strike his 
knee, or experience locking.  He reported that the next 
morning he awoke with some pain and swelling about the knee.  
On examination, there was full range of motion.  There was no 
evidence of ligament disruption.  There was a small 
suprapatellar effusion.  A stress test revealed articular 
crepitation.  The veteran provided a history of injury to the 
left knee years earlier in an "infantry-like basic 
training" incident.  It was noted that he was a military 
pole climber.  The service examiner indicated that this 
occupation involved the possibility of causing lateral 
meniscus damage.  An x-ray was interpreted as showing no 
gross evidence of fracture.  There were changes of 
degenerative disease, with narrowing, and hypertrophic bone 
formation around the joint margins and tibial spines.  An 
orthopedic consultation was suggested to determine what acute 
and chronic disabilities were present.  

Service personnel records included Reports of Separation and 
an ANG/USAFR Point Credit Summary.  

A February 1978 medial report shows that Dr. F.R.N. diagnosed 
bilateral patellofemoral arthritis and possibly medial 
meniscus.  In a January 1980 letter, Dr. F.R.N. noted that 
the veteran had severe patellofemoral arthritis.  An August 
1980 record noted degenerative joint disease.  

In an August 1990 medical report, Dr. J.E.T. related that the 
veteran reported that he had injured his left knee when he 
got up quickly to answer his door.  Since then, he had had 
decreased pain.  Dr. J.E.T. noted that the veteran's past 
medical history included a left knee injury that occurred 
more than thirty-five years earlier during service when he 
jumped off a truck and noted acute swelling.  X-rays revealed 
complete collapse of the medial joint space with walking bone 
on bone.  Marked spurring was also present.

A September 1990 report from Dr. F.R.N. noted a diagnosis of 
bilateral degenerative joint disease of the knees.

The March 1992 VA orthopedic examination report showed that 
the veteran reported that he had gradually developed pain in 
the left knee which had steadily become worse.  He also 
reported having pain in the right knee.  No reference was 
made to any specific knee injury.  The examiner diagnosed 
bilateral arthritis of the knees, worse on the left.  The x-
ray revealed severe degenerative joint disease of both knees.  

In a June 1992 letter, Dr. A.S.B. reported that the veteran 
had a history of injury to the left knee while he was in the 
service.  Dr. A.S.B. reported that the veteran jumped out of 
a truck and tore a meniscus at Camp Polk, Louisiana, in 1953.  
He was reportedly discharged from the hospital following 
eight weeks of conservative treatment.  Dr. A.S.B. then 
indicated that the veteran saw two orthopedic surgeons who 
recommended a total knee replacement but the veteran refused 
the surgery.  Dr. A.S.B. reported that the veteran aggravated 
the injury again when he jumped out of a truck after he 
joined the Air Natural Guard in 1967.  Dr. A.S.B. indicated 
that he was currently seeing the veteran for degenerative 
joint disease with pain.

In VA Form 21-4138 received by the RO in August 1992, the 
veteran reported that he injured his knee in 1953 and in 1967 
while attached to the 160th Refueling Group of the Air 
National Guard.  

The veteran presented testimony before a hearing officer of 
the RO in November 1992, that related to left knee injuries 
he reportedly sustained in 1953 and 1947.  The veteran 
testified that all the physicians he had seen had diagnosed 
arthritis of the left knee, which he attributed to his 
service duties and injuries.

On VA Form 21-4138, the finance officer of the Lodge and 
Shipley Relief Association noted that the veteran received 
weekly benefits from May 1, 1974 to June 1, 1974, for an 
injury that occurred while the veteran was on leave from the 
company for annual tour of duty for reserve training. 

In a June 1996 letter, Dr. J.E.T. reported that the veteran's 
left knee had significant degenerative changes with the 
medial compartment being fully bone on bone with significant 
disease in the remainder of his knee.  The June 1996 medical 
report showed that the veteran reported that he injured his 
left in knee in 1953, during which time he was told that he 
had a cartilage injury.  The veteran reported that he also 
injured his knee in 1974.  The veteran reported that in 1978, 
he was told by Dr. F.R.N. that he had a very arthritic knee.  
Lastly, it was noted that the veteran was seen in 1990 for a 
left knee injury that occurred when he answered his door and 
felt a catch in his knee and he had the inability to extend 
it.  Dr. J.E.T. noted an impression of severe degenerative 
arthritis of the left knee.  Dr. J.E.T. opined that based on 
the accuracy of the history, which he had no reason to 
disbelieve, the veteran sustained a significant injury to his 
medial meniscus in 1953, it never healed, and the veteran 
reinjured the left knee in 1974.  Dr. J.E.T. maintained that 
this type of injury certainly could lead to progressive 
changes present in the knee joint.

In a July 1996 statement, Dr. A.S.B. noted that x-rays of the 
veteran's left knee revealed severe degenerative changes with 
complete collapse of the medial joint space.  Dr. A.S.B. 
opined that the condition was a post-traumatic degenerative 
change related to injuries the veteran sustained while on 
active duty in 1953 and while on Reserve duty in 1974.

In a July 1997 statement received by the RO in November 1997, 
an individual who reported being a member of the veteran's 
National Guard Group, recalled that the veteran injured his 
left knee during a training exercise on active duty in April 
1974.

The veteran presented testimony before a hearing officer of 
the RO in October 1998.  The veteran testified that he 
injured his knee in 1974 during two weeks of summer camp.  He 
indicated that he never saw an orthopedist, although one was 
reportedly recommended.  He reported that all he did was take 
pain pills and that when he returned from the camp, he 
obtained treatment from Dr. E.H.M.  He further testified that 
he only hurt his knee in 1953, 1974, and 1990.  He indicated 
that Dr. E.H.M. was his regular doctor and that he saw him 
regularly through the years.

Private medical records from Dr. E.H.M. dated from October 
1997 to October 1998 include an October 1997 record, in which 
Dr. E.H.M. noted that he saw the veteran many years ago.  In 
July 1998 and September 1998 statements, Dr. E.H.M. reported 
that the veteran had been his patient since April 1974.  Dr. 
E.H.M. noted that the veteran had post-traumatic type of 
osteoarthritis of the left knee, that resulted from an injury 
the veteran sustained during military service when he jumped 
off the back of a truck.  Dr. E.H.M. reported that the 
veteran received continuous treatment over the years.  
Records showed that the veteran received injections in both 
knees.   

The May 2000 Board decided that the evidence received since 
the March 1996 RO decision, when considered alone or in 
conjunction with all of the evidence of record, was not new 
and probative of the issue at hand, and thus was not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board noted that the 
evidence was cumulative of evidence previously considered by 
the RO.  The basis for the Board's decision was that clinical 
reports merely confirmed the fact that the veteran had left 
knee osteoarthritis, that he received treatment, and that he 
had provided the history that the origin of the arthritis 
related to injuries he sustained during active and reserve 
training service.  The Board maintained that none of the 
evidence substantiated the existence of a chronic knee 
disability related to active service, or the development of 
arthritis within a year of separation from active service, 
and none of it showed the incurrence or aggravation of a 
chronic left knee disability during the veteran's 1974 
performance of active duty for training.  

Evidence associated with the claims file after the Board's 
May 2000 decision follows.  

In a December 2001 letter to the veteran's attorney, Dr. 
E.H.M. reported that his office began to take care of the 
veteran's knee in 1999.  Dr. E.H.M. asserted that the veteran 
consistently gave the year of onset of his knee problems as 
1953.  Dr. E.H.M. noted that the veteran's attorney had 
indicated that the veteran was examined in 1960 and 1970, 
during which time his lower extremities were described as 
normal.  Dr. E.H.M. then noted that "[c]learly the Veteran's 
Administration acknowledges that he injured his knee in 
1953."  Dr. E.H.M. indicated that his initial findings 
revealed cartilage damage.  Dr. E.H.M. explained that 
cartilage damage would not necessarily show up in the 
examinations conducted in 1960 and 1970, but nevertheless had 
led to the significant degenerative changes.  Dr. E.H.M. 
added that it had been well documented even by the VA that 
meniscal damage resulted ultimately in osteoarthritis.  Dr. 
E.H.M. opined that there was a causal relationship between 
the injury of 1953 and the current arthritic condition of the 
veteran's knee.  

In a January 2002 statement, Dr. E.H.M. affirmed that his 
December 2001 medical opinion was based on his treatment of 
the veteran and his review of relevant medical records.  Dr. 
E.H.M. attached a list of the documents he reviewed.  

Additional reserve medical records were received in March 
2003.

The Board finds that Dr. E.H.M.'s December 2001 letter and 
January 2002 statement as well as the reserve medical records 
are new and material as they bear directly and substantially 
on the question of whether any currently diagnosed left knee 
disorder was incurred in service.  Thus, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board, 
however, must develop the case prior to considering the claim 
on the merits.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and to this extent the claim is granted.







REMAND


This case is REMANDED to the RO for the following action:

1.  The veteran should be afforded an 
orthopedic examination to ascertain the 
identity and etiology of any left knee 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and an opinion as to the 
following:  Is it at least as likely as 
not that any currently diagnosed left 
knee disorder is related to the veteran's 
service?   Please send the claims folder 
to the examiner for review.

2.  The veteran's claim should be 
readjudicated on the merits with 
consideration of all the evidence of 
record.  To the extent that the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



